         Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

ARcare, Inc., on behalf of itself and all others
similarly situated,

       Plaintiff,

v.                                                     Case No.: 1:16-cv-11547-DPW

Cynosure, Inc.,

       Defendant.

     PLAINTIFF’S SUPPLEMENT IN SUPPORT OF MOTION FOR APPROVAL OF

                                       ATTORNEYS’ FEES

       The Court has requested this supplemental material for use in determining the

reasonableness of Plaintiff’s requested attorneys’ fees, specifically related to the submitted

hourly rates. Plaintiff’s Counsel’s rates have been approved in multiple cases in various courts

and they believe that these rates reflect the prevailing rates in the marketplace for this type of

work. Indeed, Plaintiff’s Counsel do not recall an instance in which a court did not approve or

lowered the same hourly billable rates as those requested by Counsel in this case. In prior

briefing and at oral argument Plaintiff’s Counsel has set forth that the “Percentage of the Fund”

method to determine class action attorneys’ fees is approved by the First Circuit and the most

widely used method in this district, but Plaintiff’s Counsel believe the requested fee is also

reasonable using a “lodestar” method.

                                           DISCUSSION

I.     Plaintiff’s Counsel’s Rates Have Been Approved in Many Prior Cases

       The hourly rates requested by counsel in this matter, as set out in Plaintiff’s

Memorandum in Support of Final Approval, Pg. 22 (D.E. 51), are consistent with the hourly

rates charged by Plaintiff’s Counsel in each of their respective cases. Both Plaintiff’s Counsel’s

                                                   1
          Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 2 of 11



law firms specialize in class action contingency cases on behalf of consumers. Rather than

charging different rates based on the nature of a case or its jurisdiction, both firms have “one

rate” for each attorney that is billed in every matter. Those rates are used in the requested

attorneys’ fees in this matter. Additionally, both Plaintiff’s Counsel’s practices are exclusively

contingency-based, such that there are no clients that receive a monthly or other invoice for time

worked.

         On numerous occasions in prior litigation, Counsel has requested, and had approved, the

same rates requested in this matter. Just as in the present case, those requests were closely

analyzed to ensure the awarded fee and billable rates were reasonable. For example, the

Honorable Lucy Koh recently specifically analyzed and addressed the hourly rates of Carney

Bates & Pulliam on February 9, 2018 in Matera v. Google LLC, attached as Ex. A. In that case,

Judge Koh determined these rates were “reasonable market rates” that themselves “include no

risk multiplier” and approved the requested hourly rates along with a lodestar multiplier.1 Id. at

8. Judge Koh lauded Counsel’s “quality of representation,” which included successfully

navigating the issue of standing following the Supreme Court’s decision in Spokeo, Inc. v.

Robins,2 a factor that increased “the complexity and novelty of issues” in that case. Id. at 5-6.

And by “taking [the] matter on a contingent basis, Class Counsel assumed considerable risk,”

leading Judge Koh to determine “that the risk of nonpayment weigh[ed] in favor” of finding

Counsel’s fee request to be reasonable. Id. at 6.

         And in a decision from August 18, 2017 in Campbell v. Facebook, attached as Ex. B,

Chief Judge Phyllis Hamilton considered Carney Bates & Pulliam’s fee request and billable

1
 The hourly rate of one requested biller, Justin Craig, was reduced $20 per hour by Judge Koh
based on his law school graduation year of 2014. Mr. Craig has billed 13.1 hours to this matter.
2
    136 S. Ct. 1540 (2016).

                                                    2
         Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 3 of 11



hourly rates in light of “whether the claimed rate [was] ‘in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience and

reputation.’” Id. at 3 (quoting Blum v. Stenson, 465 U.S. 886, 895-96 n.11 (1984)). Judge

Hamilton found that the established “experience, credentials, and rates of Class Counsel” were

“sufficient to warrant the rates sought.” Id. In fact, Carney Bates & Pulliam has had its billable

hourly rates approved approximately 50 times in the last five years. Even in instances when full

fee requests weren’t granted, Counsel’s hourly rates were not the basis for reducing the award.

       Bock, Hatch, Lewis & Oppenheim typically is paid based on a percentage of the

recovery, but recently had its rates accepted by courts in a lodestar cross-check in Community

Vocational Schools of Pittsburgh, Inc. v. Mildon Bus Lines, Inc., No. 09-cv-1572 (W.D. Pa.

October 9, 2019) (Doc. 149) (Conti, C.J.), Sobol v. Imprimis Pharmaceuticals, Inc., No. 16-cv-

14339 (E.D. Mich. August 26, 2019) (Doc. 94) (Edmunds, J.), and 13-50 River Road v. Ansam

Commercial Kitchen and Ventilation Specialists, Inc., No. 16-cv-710 (D. N.J. July 24, 2019)

(Doc. 65) (Vazquez, J.). In the instances in which a Court has requested a lodestar analysis, none

have found that BHLO’s rates were too high.

       Plaintiff’s Counsel’s rates are clearly reflective of their years of experience in complex

litigation, the quality of representation they provide, and the considerable risk they undertake in

contingent practice. Specifically, in this matter, Counsel had the foresight to conduct settlement

negotiations ahead of the impending, game-changing Bais Yaakov3 decision in the D.C. Circuit,

leading to a more favorable settlement for the class. The fact that one decision can so drastically

alter the merits of a pending suit speaks to the risks inherent in contingent practice. In light of the

foregoing, Plaintiff’s Counsel’s rates are appropriate.
3
 Bais Yaakov of Spring Valley v. FCC, 852 F.3d 1078 (D.C. Cir. 2017), cert. denied, 138 S. Ct.
1043 (2018).

                                                  3
          Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 4 of 11



II.      Plaintiff’s Counsel’s Rates Reflect Prevailing Market Billing Rates

         Defining the contours of the market for plaintiff’s class action attorneys is inherently

difficult. In this practice, Plaintiff’s Counsel often advance tens and sometimes hundreds of

thousands of dollars in expenses and costs, with no guarantee of recovery in any case. Further,

this expenditure of time and expense occurs over many years where no money is guaranteed to

be recovered, and where there is a recovery, it occurs at the end of the case.4 No client ever

receives a bill for their services, so the traditional notions of “supply” and “demand” are not

applicable in this context.

         Each applicable metric that Counsel has found has produced rates consistent with, or

higher than, those charged by Plaintiff’s Counsel in this case. Indeed, Plaintiff’s Counsel’s rates

are consistent with, or much lower than, even the average rates of counsel whom they work

alongside.

         A.      The 2014 ALM NLJ Billing Survey5

         Counsel’s rates are consistent, or lower, than available published billing rates for firms

that handle similarly complex litigation. Take, for example, the published rates for Wilmer

Cutler Pickering Hale and Dorr, LLP—the law firm representing the Defendant in this matter.

Five years ago, in 2014, the average billing rate for all partners at the firm was $905, with a

billing rate “high” of $1250. This establishes that the requested rates of Plaintiff’s Counsel in this

matter are approximately 33% lower than those of their opposing counsel five years ago. While


4
  For example, Carney Bates & Pulliam filed a case against Phillip Morris alleging deceptive
sales practices related to “light” cigarettes in 2003. After years of litigation, including a
successful appeal to the U.S. Supreme Court, this matter was ultimately resolved and CBP was
paid in 2017. See Miner v. Phillip Morris USA Inc., 60cv-03-4661, Pulaski County Circuit Court,
Arkansas.
5
    Attached here as Ex. C.

                                                  4
         Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 5 of 11



Cynosure’s counsel has not provided its hourly rate billed in this matter to Counsel at the time of

this filing, it can most assuredly be concluded that these rates are higher than those requested by

Plaintiff’s Counsel in this matter, who achieved an excellent result for their client and for the

class as a whole.

       And the rates for Cynosure’s counsel are not anomalous. Plaintiff’s Counsel’s rates are

lower than the 2014 average partner billing rate—which presumably includes new partners as

well as those with over 20 years of experience—of more than 25 percent of the firms surveyed.

More than half of those firms, five years ago, reported partner billing rates higher than those

Plaintiff’s Counsel has requested in this matter. Plaintiff’s Counsel regularly litigates against

parties represented by attorneys from these same firms and performs comparable work. Further,

unlike Plaintiff’s Counsel, defense counsel incurs no risk in recouping their time expended and

are paid each month. Plaintiff’s Counsel in this matter have worked for more than three years

without compensation. Their rates could reasonably be adjusted higher to account for the risk

factor, but instead they reflect reasonable market rates for the work performed.

       When, as here, a class action is filed against a company alleging significant damages, the

odds are stacked against the Plaintiff. On one side is a publicly traded company with literally

hundreds of millions of dollars in assets and access to the most respected lawyers in the country

to defend its interests.6 On the other side is a plaintiff and, in this case, two law firms required to

capitalize the litigation. If Plaintiff’s Counsel cannot bill at hourly rates comparable to those of

defense counsel taking no risk, the odds become insurmountable. See Pinto v. Princess Cruise

Lines, 513 F. Supp. 2d 1334, 1339 (S.D. Fla. 2007) (“A determination of a fair fee for Class

Counsel must include consideration of the contingent nature of the fee, the wholly contingent
6
  Cynosure was a publicly traded company until it was purchased in a going private transaction
for $1.6 billion in March, 2016.

                                                  5
           Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 6 of 11



outlay of out-of-pocket sums by Class Counsel, and the fact that the risks of failure and

nonpayment in a class action are extremely high. Cases recognize that attorneys’ risk is ‘perhaps

the foremost factor’ in determining an appropriate fee award.” (quoting Goldberger v. Integrated

Res., Inc., 209 F.3d 43, 54 (2d Cir. 2000), and citing, among others, Jones v. Diamond, 636 F.2d

1364, 1382 (5th Cir. 1981) (“Lawyers who are to be compensated only in the event of victory

expect and are entitled to be paid more when successful than those who are assured of

compensation regardless of result.”)).

         A comparison of the average billable rates of defense counsel in similar matters, and of

the Defendant’s counsel in this matter, demonstrate that Plaintiff’s Counsel’s hourly rate is

appropriate and reasonable.

         B.      The Laffey Matrix

         The Laffey Matrix7 provides rates for attorneys practicing in the District of Columbia

when fee-shifting statutes allow prevailing parties to cover attorney’s fees. Rolland v. Patrick,

765 F. Supp. 2d. 75, 77 (D. Mass. Feb. 10, 2011). Though this Court has found that the Laffey

Matrix has limited applicability in determining Boston market rates, see EEOC v. AutoZone, Inc.,

934 F. Supp. 2d 342, 358 n.16 (D. Mass. Mar. 29, 2013), the metric is nonetheless relevant in

demonstrating what lawyers in these practice areas typically bill per hour. The Laffey Matrix

currently prescribes an hourly rate of $899 for attorneys who have been practicing for 20 or more

years,8 $747 for attorneys with 11-19 years of experience,9 $661 for attorneys with 8-10 years of


7
    Located at www.laffeymatrix.com/see.html (last visited Oct. 1, 2019).
8
 This rate would be applicable to Mr. Pulliam, Mr. Carney, and Mr. Bates, of Carney Bates &
Pulliam; as well as to Mr. Bock of Bock, Hatch, Lewis & Oppenheim.
9
 This rate would be applicable to Mrs. Wyatt-Oldham of Carney Bates & Pulliam; as well as to
Mr. Oppenheim of Bock, Hatch, Lewis & Oppenheim.

                                                 6
          Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 7 of 11



experience, $458 for attorneys with 4-7 years of experience;10 and $372 for attorneys 1-3 years

out of law school.11 Using these rates would yield a far higher total lodestar than using counsel’s

actual submitted rates.

III.     Plaintiff’s Counsel’s Rates Reflect Reasonable Realization Rates

         Plaintiff’s Counsel are mindful of the Court’s request to provide “Realization Rates” as

part of its discussion of their billable rates. Tr. of July 11, 2019 Hr’g, at 28. While this is an

inherently difficult process, as discussed below, Plaintiff’s Counsel have taken a look at their

respective law practices from a broad perspective to attempt to supply the Court with the

requested information.

         Unlike, presumably, a defense firm billing by the hour, Plaintiff’s Counsel do not “write-

off” any hours billed. Neither Plaintiff’s Counsel in the course of their practices track the number

of hours worked which are not ultimately paid.12 The fact that some hours worked in a plaintiff’s

contingency firm are not ultimately recouped is fully expected at the outset, as that is the very

nature of contingency work. See, e.g., Jones v. Diamond, 636 F.2d 1364, 1382. A plaintiff’s

attorney working on contingency knows that there is no guaranty of success, and accordingly

attempts to work enough cases to spread that risk across, with the expectation that some of the



10
  This rate would be applicable to Ms. Titolo and Mr. Tourek of Bock, Hatch, Lewis &
Oppenheim.
11
     This rate would be applicable to Mr. Orellana of Bock, Hatch, Lewis & Oppenheim.
12
   A look at how Plaintiff’s Counsel track their time is helpful. Both firms require their
professionals to keep track of their time. Reported time is entered into a computerized software
program. Carney Bates & Pulliam uses a software called TimeSlips. Bock Hatch Lewis &
Oppenheim uses a similar software called ProLaw. All time is entered one entry at a time into the
case at issue. This is tracked for years, and when the need arises for a time report, it is printed for
that case. The hours that are worked but never paid are located in the software across hundreds of
cases, until closed or written off, but not otherwise tracked or ascertainable.

                                                  7
        Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 8 of 11



hours worked will eventually be compensated sufficient to make all of the hours worked a

worthwhile venture.

       It is for this reason that the concept of a realization rate requires that a contingent fee

attorney be paid more when successful than the lawyer who is paid by the hour. Indeed, if a

contingency lawyer receives the same rate as a lawyer paid by the hour when that contingency is

achieved, by definition the contingency lawyer will consistently underperform their hourly-paid

brethren. If this were the norm, soon plaintiff’s counsel would be unable to bear the risk and

contingency fee cases would go away, and along with them the benefits, such as the millions of

dollars recovered for the class in this matter. See Pellegrin v. Nat’l Union Fire Ins. (In re Abrams

& Abrams, P.A.), 605 F.3d 238, 246 (4th Cir. 2010) (“The risks a lawyer assumes [in making

contingency fee arrangements] are not dissimilar to those undertaken, for example, by a realtor

on commission, who accepts the possibility of no sale as well as the potential reward of a quick

transaction. In addition, it may be necessary to provide a greater return than an hourly fee offers

to induce lawyers to take on representation for which they might never be paid, and it makes

sense to arrange these fees as a percentage of any recovery. . . . In other words, plaintiffs may

find it difficult to obtain representation if attorneys know their reward for accepting a

contingency case is merely payment at the same rate they could obtain risk-free for hourly work,

while their downside is no payment whatsoever.”)

       The fact that plaintiff’s counsel has a realization rate of less than 100% is expected, and

indeed requires that a recovery exceeding the hourly billable rates be paid. This fact is also why

“the vast majority of courts of appeals now permit or direct district courts to use the percentage-

fee method in common-fund cases.” Manual for Complex Litigation (Fourth) § 14.121 (2004).




                                                 8
         Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 9 of 11



       Based upon an analysis of Class Counsel’s respective records, the firms believe that

between one-fourth and one-half of all hours worked are eventually compensated. This number is

difficult to calculate because a significant amount of the time worked in any given year is for

cases that will not resolve until much later, so it is not possible to determine a “snap-shot” of a

realization rate, such as a defense firm can do.

       According to the 2019 Report on the State of the Legal Market,13 realization rates for

non-contingent billing matters average anywhere from 81-84 percent of a firm’s standard billing

rates. When compared to a firm’s “worked” rates (defined in the Report as “the rates that a firm

agrees to with particular clients for work on given matters,” id. at 9), the realization rate is closer

to 89 percent.

       Even if this Court decides to base its determination on the limited information available

regarding realization rates, Plaintiff’s Counsel’s billing rates are reasonable as submitted. At the

low end of 81 percent, a realized rate of $750, the rate requested by Carney Bates & Pulliam

partners, represents a standard rate of about $925. This rate is akin to the $905 average billing

rate for all partners at Defense Counsel’s firm five years ago.

IV.    Plaintiff’s requested fee award is reasonable under either the POF or Lodestar
       methods

       The First Circuit allows the use of either the Percentage of the Fund (POF) method or the

lodestar method, or a combination of the two, in assessing the reasonableness of a potential fee

award in common fund cases. Roberts v. TJX Cos., 2016 U.S. Dist. LEXIS 136987, at *30-32

(D. Mass. Sept. 30, 2016). “Although the First Circuit has not set a presumptive benchmark for

percentage of fund awards, other courts in the Circuit have noted that such benchmark has been


13
  Published by the Georgetown Law Center on Ethics and the Legal Profession, the Legal
Executive Institute, and Thompson Reuters, and attached here as Ex. D.

                                                   9
       Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 10 of 11



between twenty to thirty-five percent.” Bacchi v. Mass. Mut. Life Ins. Co., 2017 U.S. Dist.

LEXIS 184926, at *10 (D. Mass. Now. 8, 2017). In this case, Plaintiff’s Counsel negotiated a

settlement worth $8.5 million to the class. A fee award within that range would total between

$1.7 million and $2.975 million. Plaintiff’s Counsel requests $2.125 million, which represents 25

percent of the common fund, or less than the mid-point of the First Circuit award range.

       Fee awards in the District of Massachusetts have reflected lodestar multipliers ranging

anywhere from 1.0 to 4.0. Bacchi, 2017 U.S. Dist. LEXIS 184926, at *16 (citing In re Relafin

Antitrust Litig., 231 F.R.D. 52, 82 (D. Mass. Aug. 17, 2005). As of October 14, 2019, Carney

Bates & Pulliam has billed 561.8 hours in this matter for a current lodestar total of $382,605.47.

Bock, Hatch, Lewis & Oppenheim has billed 488.9 hours for a current lodestar total of

$326,258.00. Swartz & Swartz has billed 23.8 hours for a lodestar of $11,900.00. Combined, the

lodestar is $720,763.47. This represents a lodestar multiplier 2.95 of Plaintiff’s Counsel’s

requested $2.125 million fee award. Detailed timesheets and expense reports are attached as

Group Exhibit E.




                                               10
Case 1:16-cv-11547-DPW Document 65 Filed 10/15/19 Page 11 of 11



                         ARcare, Inc. individually and as the representative of a
                         class of similarly-situated persons,


                         By:     /s/ David M. Oppenheim

                         Randall K. Pulliam, Esq. (pro hac vice)
                         rpulliam@cbplaw.com
                         CARNEY BATES & PULLIAM, PLLC
                         519 W. 7th St., Little Rock, AR 72201
                         Little Rock, Arkansas 72202
                         Telephone: (501) 312-8500
                         Facsimile: (501) 312-8505

                         Phillip A. Bock (pro hac vice)
                         phil@classlawyers.com
                         David M. Oppenheim (pro hac vice)
                         BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                         134 N. La Salle St., Ste. 1000
                         Chicago, IL 60602
                         Telephone: (312) 658-5500
                         Facsimile: (312) 658-5555

                         Alan L. Cantor
                         SWARTZ & SWARTZ, P.C.
                         10 Marshall Street
                         Boston, MA 02108
                         Telephone: (617) 742-1900
                         Fax: (617) 367-7193




                               11
